Case 2:19-cv-00291-JRG-RSP Document 219 Filed 01/25/21 Page 1 of 2 PageID #: 7748




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

   ULTRAVISION TECHNOLOGIES, LLC,                    §
                                                     §
                                                     §
                     Plaintiff,                      §
                                                     §      CIVIL ACTION NO. 2:19-CV-00291-JRG
   v.                                                §
                                                     §
   HOLOPHANE      EUROPE    LIMITED,                 §
   ACUITY BRANDS LIGHTING DE                         §
   MEXICO S DE RL DE CV, HOLOPHANE,                  §
   S.A. DE C.V.,   ARIZONA (TIANJIN)                 §
   ELECTRONICS    PRODUCTS    TRADE                  §
   COMPANY, LTD.,                                    §
                                                     §
                     Defendants.                     §


                                                ORDER

          The Court issues this Order sua sponte. The Court hereby appoints the Hon. David Folsom,

  Jackson Walker, L.L.P., 6002-B Summerfield Drive, Texarkana, Texas 75503, telephone number

  (903) 255-3251 Email: dfolsom@jw.com, as mediator in the above referenced case. The parties

  are ORDERED to mediate before the Hon. David Folsom as soon as reasonably practicable but

  in no event later than thirty (30) days from the issuance of this Order. The mediator's directives as

  to format of the mediation session (in-person, virtual or a combination) shall be binding on the

  parties and counsel. No one shall disengage from a mediation session without the mediator's prior

  consent. The mediator's directives as to the level of authority for all corporate representatives shall

  also be binding on the parties. Mediation         shall    be   governed   by   the   Court-Annexed

  Mediation Plan, found at: hthttp://www.txed.uscourts.gov/?q=court-annexed-mediation-plan.

  In    particular    and    without   limitation, the Mediation Plan requires the presence at the

  mediation conference of all parties, corporate representatives, and any other required claims

  professionals (e.g., insurance adjusters, etc.) with full authority to negotiate a settlement.

  Exceptions to this requirement may be made only by the presiding judge in writing.
Case 2:19-cv-00291-JRG-RSP
     .                     Document 219 Filed 01/25/21 Page 2 of 2 PageID #: 7749




  Further,     this    Court’s      Standing      Order      Regarding      the      Use      of

  Local      Counsel     in      Mediation      (dated     April     30,      2018      and

  found at http://www.txed.uscourts.gov/?q=judge/chief-district-judge-rodney-gilstrap) shall be

  complied with wherever applicable.


          So ORDERED and SIGNED this 25th day of January, 2021.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
